 1

 2

 3

 4

 5

 6
                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 7                    WESTERN DISTRICT COURT OF WASHINGTON
 8
     Re                             )
 9
                                    )             In Chapter 13 Proceeding
10   JENNIFER ANNE WOOLERY          )             No. 19-41499-BDL
     JERRY AURTHUR NEWMAN JR        )
11                                  )              Order Allowing Debtor(s) to
                   Debtor(s)        )              Keep her 2020 Bonus
12                                  )
                                    )
13   ______________________________ )
14   It is ordered that the Debtor may keep her 2020 bonus from her employer and not
15
     commit those funds to the Plan.
16

17                                           ///end of order///

18   Presented by:

19
     /s/ Ellen Ann Brown
20   Ellen Ann Brown WSB 27992
     Attorney for Debtor
21

22

23

24

25
                                                                  BROWN and SEELYE PLLC
                                                                    744 South Fawcett Ave.
                                                                      Tacoma, WA 98402
                                                                         253-573-1958
